PER CURIAM:
Th is claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondentwherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimants’ residence is located on Route 4 in Fairmont, Marion County.
2. Respondent is responsible for the maintenance of the creek beds which are adjacent to Route 4 at this location.
3. Respondent was dredging the creek beds along Route 4, also known as Tunnel Hollow Road, when one its employees drove a 22,000 pound end loader across claimants’ concrete driveway to gain access to the creek. At that time, the end loader got stuck in the mud and respondent was forced to drive a 39,200 pound Grade-all across claimants’ concrete driveway in order to pull out the end loader. During this process the claimants’ driveway was damaged.
4. Respondent admits that the claimants’ driveway was damaged as a result of its employees driving heavy equipment over claimants’ property.
5. Claimants seek reimbursement for the cost of repairing their driveway at $2,800.00.
6. Respondent agrees that the amount claimed as damages is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in damaging claimants ’ property while performing maintenance on the creek beds along Route 4 at the time of this incident; that respondent’s negligence proximate ly caused claimants to incur certain expenses; and that the amount claimed is fair and reasonable. Thus, claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $2,800.00.
Award of $2,800.00.